IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                           NOT FINAL UNTIL TIME EXPIRES TO
                                           FILE MOTION FOR REHEARING AND
                                           DISPOSITION THEREOF IF FILED

D.G., FATHER OF D.L., A CHILD,

             Appellant,

 v.                                             Case No. 5D18-1049

DEPARTMENT OF CHILDREN AND
FAMILIES,

             Appellee.

________________________________/

Opinion filed August 15, 2018

 Appeal from the Circuit Court
 for Volusia County,
 Stasia Warren, Judge.

Ryan Thomas Truskoski, of Ryan
Thomas Truskoski, P.A., Orlando, for
Appellant.

Ward L. Metzger, Appellate Counsel,
Children’s Legal Services, Department of
Children and Families, Jacksonville, for
Appellee.

Thomasina Moore, Statewide Director of
Appeals, and Sara Elizabeth Goldfarb,
Appellate Counsel, Guardian ad Litem
Program, Tallahassee, for Guardian ad
Litem.
PER CURIAM.

       D.G. appeals the order terminating his parental rights to D.L. We affirm. The

record supports the trial court’s findings that the Department of Children and Families

(“DCF”) proved, by clear and convincing evidence, a ground for termination pursuant to

section 39.806(1)(d)(3), Florida Statutes (2017).1 Because DCF was required to prove

only one statutory ground for termination, we do not need to address whether the trial

court correctly relied on other grounds for termination.2 See § 39.802(4)(a), Fla. Stat.

(2017); S.D. v. Dep’t of Child. & Fam. Servs., 80 So. 3d 438 (Fla. 2d DCA 2012).

       AFFIRMED.


COHEN, C.J., and TORPY and EVANDER, JJ., concur.




       1 Section 39.806(1)(d)(3) provides that grounds for termination of parental rights
may be established where the court determines by clear and convincing evidence “that
continuing the parental relationship with the incarcerated parent would be harmful to the
child and, for this reason, that termination of parental rights of an incarcerated parent is
in the best interest of the child.”
       2 We recognize that DCF conceded that some of the statutory grounds relied upon
by the trial court for termination were not supported by the evidence.
                                             2